Case: 19-11087   Date Filed: 12/02/2019   Page: 1 of 2


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 19-11087
                      Non-Argument Calendar
                    ________________________

              D.C. Docket No. 1:14-cv-00231-JRH-BKE



WARREN ADAM TAYLOR,

                                                         Plaintiff-Appellant,

                                versus

AUGUSTA-RICHMOND COUNTY CONSOLIDATED
COMMISSIONERS,
MAYOR DAVID S. COPENHAVER,
MAYOR PRO TEM COREY JOHNSON,

                                                      Defendants-Appellees,
J. PATRICK CLAIBORNE,
GWENDOLYN B. TAYLOR,

                                                     Third Party Defendants-
                                                     Appellees.

                    ________________________

             Appeal from the United States District Court
                for the Southern District of Georgia
                   ________________________
                        (December 2, 2019)
              Case: 19-11087      Date Filed: 12/02/2019   Page: 2 of 2


Before WILLIAM PRYOR, BRANCH and FAY, Circuit Judges.

PER CURIAM:

      Warren Taylor appeals the denial of the motions that he filed after the

district court dismissed his complaint and closed his case. We affirmed that

dismissal. Taylor v. Taylor, No. 15-11751 (11th Cir. Oct. 7, 2015). In his opening

brief, Taylor fails to address the denial of his postjudgment motions, so we deem

abandoned any challenge that he could have made to those rulings. See Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (“While we read briefs filed by pro

se litigants liberally, issues not briefed on appeal by a pro se litigant are deemed

abandoned.”). We lack jurisdiction to review the issues that Taylor raises for the

first time in his brief because he specified in his notice of appeal that he was

challenging only the denial of his four postjudgment motions. See Whetstone

Candy Co. v. Kraft Foods, Inc., 351 F.3d 1067, 1079–80 (11th Cir. 2003) (“Where

an ‘appellant notices the appeal of a specified judgment only[,] this court has no

jurisdiction to review other judgments or issues which are not expressly referred to

and which are not impliedly intended for appeal.”). And insofar as Taylor

challenges any rulings entered before the closing of his case, his arguments are

barred by the law-of-the-case doctrine. See Jackson v. State of Ala. State Tenure

Comm’n, 405 F.3d 1276, 1283 (11th Cir. 2005).

      We AFFIRM the denial of Taylor’s post-judgment motions.


                                           2